Citation Nr: 1741809	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.

4.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1999 to April 2009.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded the matters on appeal for further development, and to afford the Veteran another opportunity to attend a VA examination, in October 2016.  The RO made reasonable efforts to comply with the Board's remand directive and the claim was readjudicated in a June 2017 supplemental statement of the case.  The Board finds that there has been substantial compliance with the October 2016 remand directives and that the matters are now properly before the Board.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has re-characterized the issue entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the bilateral knee, lumbar spine/L5-S1, and postoperative right ankle, as entitlement to an initial disability rating in excess of 10 percent for a left knee disability, entitlement to an initial disability rating in excess of 10 percent for a right knee disability, entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, and entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.  See, Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran failed to report for VA examinations, without good cause, scheduled during the pendency of this appeal in January and March 2017 for the purpose of determining the current level of severity of his service-connected right knee disability.

2.  The Veteran failed to report for VA examinations, without good cause, scheduled during the pendency of this appeal in January and March 2017 for the purpose of determining the current level of severity of his service-connected left knee disability.

3.  The Veteran failed to report for VA examinations, without good cause, scheduled during the pendency of this appeal in January and March 2017 for the purpose of determining the current level of severity of his service-connected lumbar spine disability.

4.  The Veteran failed to report for VA examinations, without good cause, scheduled during the pendency of this appeal in January and March 2017 for the purpose of determining the current level of severity of his service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability rating in excess of 10 percent for the service-connected right knee disability have not been met.  38 C.F.R. § 3.655 (2016).

2.  The criteria for an increased initial disability rating in excess of 10 percent for the service-connected left knee disability have not been met.  38 C.F.R. § 3.655 (2016).

3.  The criteria for an increased initial disability rating in excess of 10 percent for the service-connected lumbar spine disability have not been met.  38 C.F.R. § 3.655 (2016).

4.  The criteria for an increased initial disability rating in excess of 10 percent for the service-connected right ankle disability have not been met.  38 C.F.R. § 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

As explained in detail below, the Board has denied the claims for an entitlement to an initial disability rating in excess of 10 percent for a left knee disability, entitlement to an initial disability rating in excess of 10 percent for a right knee disability, entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, and entitlement to an initial disability rating in excess of 10 percent for a right ankle disability on the basis that the Veteran failed, without good cause, to report to a VA examination necessary to decide the issue.  The Veteran has also not provided VA with any updated address which may assist him in advancing his claim.  As such, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  See 38 C.F.R. § 3.655.  As the Board has denied the increased rating claim as a matter of law, the notice and assistance provisions of the VCAA are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claims.  See e.g., Mason v. Principi, 16 Vet. App. 129, 132 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also, Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Increased Schedular Rating Law and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

VA's regulations provide that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655 (a) (2016).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655 (b) (2016).

The Veteran's service connected left knee disability is currently rated as 10 percent disabling.  In a December 2009 Notice of Disagreement (NOD), the Veteran stated that due to decreased cartilage in his left knee, he has increased pain during any activity more strenuous than walking.

The Veteran's service connected right knee disability is currently rated as 10 percent disabling.  In a December 2009 NOD, the Veteran stated that he has "[d]egraded ability of the right knee due to degraded cartilage" causing a cyst which is causing increased pain during any activity more strenuous than walking.  

The Veteran's service connected lumbar spine disability is currently rated as 10 percent disabling.  In a December 2009 NOD, the Veteran stated he has continued back pain on a "dramatically increased scale."

The Veteran's service connected right ankle disability is currently rated as 10 percent disabling.  In a December 2009 NOD, the Veteran stated that he needs additional surgeries to correct a bone spur and that since the original bone spur surgery, his ankle has "decreased movement from original abilities."

The Board notes that the Veteran failed to appear for a scheduled VA examination in August 2015 but that the record did not contain a copy of a letter notifying the Veteran of that examination and, as such, found it could not presume the Veteran received proper notice of the examination.  These matters were remanded by the Board in October 2016 to obtain new VA examinations in compliance with the Court of Appeals for Veterans Claims' (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016).

The record shows that VA examinations scheduled for January and March 2017 were cancelled for the Veteran's failure to RSVP.  The record contains no evidence that the Veteran is homeless or had been in danger of becoming homeless.  Numerous mailings to the Veteran have been returned as undeliverable with no forwarding address, to include the most recent June 2017 Supplemental Statement of the Case (SSOC) and May 2016 notice to the Veteran that his appeal had been placed on the Board's docket.  The record shows that in October 2016 a development letter was sent to the Veteran advising him of evidence needed regarding recent treatment of his claimed conditions.  No response was received was the Veteran.  The record shows that in April 2017, VA attempted to call the Veteran, but discovered his phone was no longer in service.

A review of the Virtual VA electronic claims file and the Veterans Appeals Control and Locator System (VACOLS) does not reveal any change in the Veteran's address.  The October 2016 Board remand, the October 2016 development letter, and the June 2017 SSOC (which notified him of his failure to report to the January, and March 2017 VA examinations) were sent to his most recent address of record.  The Veteran has not offered good cause for his failure to report, to include any recent change of address.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is required to provide timely notice of his current mailing address, and his failure to do so is not adequate reason for failing to report to a VA examination.  See, e.g., Hyson v. Brown, 5 Vet. App. 262, 264 (1993).

As stated above, VA regulations provide that, in a claim for increase, when entitlement cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  See 38 C.F.R. § 3.655 (a) and (b).

The Board finds that a VA examination is necessary to decide the claims for entitlement to an initial disability rating in excess of 10 percent for a left knee disability, entitlement to an initial disability rating in excess of 10 percent for a right knee disability, entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability, and entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.  The examination may have elicited increased symptoms from the Veteran which, if present, may have supported the criteria for a higher rating for each claimed disability.  As the Veteran failed, without good cause, to report to the scheduled VA examinations, and as entitlement to a higher or compensable rating for the claimed service-connected disabilities cannot be established without a current VA examination, the claims are denied.  38 C.F.R. § 3.655.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


